Montgomery App. No. 16075. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Montgomery County. On October 4, 1996, appellants/cross-appellees filed a merit brief that was due October 3,1996. S.CtPrae.R. XIV(1)(C) prohibits the filing of a brief that is not timely tendered for filing. Accordingly,
*1404IT IS ORDERED by the court, sua sponte, that the merit brief be, and hereby is, stricken, and the appeal of appellants/cross-appellees, Ritva Williamson et al., be, and hereby is, dismissed for want of prosecution.
IT IS FURTHER ORDERED by the court that the brief of cross-appellants shall be due on or before October 7, 1996; brief of cross-appellees shall be due within three days after cross-appellants’ brief; reply brief of cross-appellants shall be due within three days after cross-appellees’ brief; and the pending cross-appeal shall otherwise be briefed in accordance with S.Ct.Prac.R. VT(1),(2) and (3).